UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 17, 2007 KNBT BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-50426 38-3681905 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 90 Highland Avenue, Bethlehem, Pennsylvania 18017 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (610) 861-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ⁪ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁪ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁪ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁪ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 17, 2007, KNBT Bancorp, Inc. issued a joint press release with National Penn Bancshares, Inc. reporting the results of the Special Meetings of Shareholders in which the shareholders of both companies at separate meetings approved the pending merger transaction.This press release is filed in this Report as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits: Exhibit Number Description 99.1 Press Release, dated December 17, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KNBT BANCORP, INC. Date: December 18, 2007 By: /s/ Eugene T. Sobol Eugene T. Sobol Senior Executive Vice President, Chief Financial Officer &
